
	
		II
		110th CONGRESS
		2d Session
		S. 3232
		IN THE SENATE OF THE UNITED STATES
		
			July 8, 2008
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize and request the President to award the Medal
		  of Honor to James Megellas, formerly of Fond du Lac, Wisconsin, and currently
		  of Colleyville, Texas, for acts of valor on January 28, 1945, during the Battle
		  of the Bulge in World War II.
	
	
		1.Authorization and request for
			 award of Medal of Honor to James Megellas for acts of valor during Battle of
			 the Bulge
			(a)AuthorizationThe President is authorized and requested
			 to award the Medal of Honor under
			 section
			 3741 of title 10, United States Code, to James Megellas,
			 formerly of Fond du Lac, Wisconsin, and currently of Colleyville, Texas, for
			 the acts of valor described in subsection (b).
			(b)Action
			 DescribedThe acts of valor
			 referred to in subsection (a) are the actions of James Megellas on January 28,
			 1945, in Herresbach, Belgium, during the Battle of the Bulge, during World War
			 II, when, as a first lieutenant in the 82d Airborne Division, he led a surprise
			 and devastating attack on a much larger advancing enemy force, killing and
			 capturing a large number and causing others to flee, single-handedly destroying
			 an attacking German Mark V tank with two hand-held grenades, and then leading
			 his men in clearing and seizing Herresbach.
			(c)Waiver of Time
			 LimitationsThe award under
			 subsection (a) may be made without regard to the time limitations specified in
			 section
			 3744(b) of title 10, United States Code, or any other time
			 limitation established by law or regulation with respect to the awarding of
			 certain medals to persons who served in the Army.
			
